Exhibit 10.1
INDEMNIFICATION AGREEMENT
     This INDEMNIFICATION AGREEMENT is made and executed effective as of this
                     day of                     , 2009, by and between LODGIAN,
INC., a Delaware corporation (the “Company”), and
                                        , an individual resident of the State of
                     (the “Indemnitee”).
     WHEREAS, the Company is aware that, in order to induce highly competent
persons to serve the Company as directors or officers or in other capacities,
the Company must provide such persons with adequate protection through
indemnification against risks of claims and actions against them arising out of
their service to and activities on behalf of the Company;
     WHEREAS, the Board of Directors of the Company has determined that it is in
the best interests of the Company’s stockholders that the Company act to assure
such persons that there will be increased certainty of such protection in the
future;
     WHEREAS, it is reasonable, prudent and necessary for the Company
contractually to obligate itself to indemnify such persons to the fullest extent
permitted by applicable law so that they will continue to serve the Company free
from undue concern that they will not be so indemnified; and
     WHEREAS, the Indemnitee is willing to serve, continue to serve, and take on
additional service for or on behalf of the Company on the condition that he/she
be so indemnified.
     NOW, THEREFORE, in consideration of the premises and the mutual promises
and covenants contained herein, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Company and
Indemnitee do hereby agree as follows:
     1. Service by the Indemnitee. The Indemnitee agrees to serve and/or
continue to serve as a director or officer of the Company faithfully and will
discharge his/her duties and responsibilities to the best of his/her ability so
long as the Indemnitee is duly elected or qualified in accordance with the
provisions of the Second Amended and Restated Certificate of Incorporation (as
may be amended from time to time, the “Certificate”), and Amended and Restated
Bylaws (as may be amended from time to time, the “Bylaws”) of the Company, the
General Corporation Law of the State of Delaware, as amended (the “DGCL”) and
any other applicable law in effect on the date of this Agreement and from time
to time, or until his/her earlier death, resignation or removal. The Indemnitee
may at any time and for any reason resign from such position (subject to any
other contractual obligation or other obligation imposed by operation of law),
in which event the Company shall have no obligation under this Agreement to
continue the employment or directorship of the Indemnitee. Nothing in this
Agreement shall confer upon the Indemnitee the right to continue in the employ
of the Company or as a director of the Company or affect the right of the
Company to terminate the Indemnitee’s employment at any time in the sole
discretion of the Company, with or without cause, subject to any contract rights
of the Indemnitee created or existing otherwise than under this Agreement.

 



--------------------------------------------------------------------------------



 



     2. Indemnification. The Company shall indemnify the Indemnitee against all
Expenses (as defined below), judgments, fines and amounts paid in settlement
actually and reasonably incurred by the Indemnitee as provided in this Agreement
to the fullest extent permitted by the Certificate, Bylaws and DGCL or other
applicable law in effect on the date of this Agreement and to any greater extent
that applicable law may in the future from time to time permit.
     3. Indemnification for Expenses When Serving on Behalf of the Company. To
the extent that the Indemnitee has served on behalf of or at the request of the
Company as a witness or other participant in any class action or proceeding, the
Indemnitee shall be indemnified against all Expenses actually and reasonably
incurred by the Indemnitee in connection therewith, without any determination
pursuant to Section 5.
     4. Partial Indemnification. If the Indemnitee is entitled under any
provision of this Agreement to indemnification by the Company for some or a
portion of the Expenses, judgments, fines and amounts paid in settlement
actually and reasonably incurred by the Indemnitee in connection with the
investigation, defense, appeal or settlement of a suit, action, investigation or
proceeding covered by Section 2, but is not entitled to indemnification for the
total amount thereof, the Company shall nevertheless indemnify the Indemnitee
for the portion of such Expenses, judgments, penalties, fines and amounts paid
in settlement actually and reasonably incurred by the Indemnitee to which the
Indemnitee is entitled.
     5. Procedure for Determination of Entitlement to Indemnification.
     (a) The Secretary of the Company shall, promptly upon receipt of a claim
for indemnification from the Indemnitee, advise the Board of Directors in
writing that Indemnitee has requested indemnification. Any Expenses incurred by
the Indemnitee in connection with the Indemnitee’s request for indemnification
hereunder shall be borne by the Company. The Company hereby indemnifies and
agrees to hold the Indemnitee harmless for any Expenses incurred by Indemnitee
under the immediately preceding sentence irrespective of the outcome of the
determination of the Indemnitee’s entitlement to indemnification.
     (b) Upon written request by the Indemnitee for indemnification in
connection with the investigation, defense, appeal or settlement of a suit,
action, investigation or proceeding covered by Section 2, the entitlement of the
Indemnitee to indemnification pursuant to the terms of this Agreement shall be
determined by the following person or persons, who shall be empowered to make
such determination: (i) if a Change in Control (as hereinafter defined) shall
have occurred, by Independent Counsel (as hereinafter defined) (unless the
Indemnitee shall request in writing that such determination be made by the Board
of Directors (or a committee thereof) in the manner provided for in clause
(ii) of this Section 5(b)) in a written opinion to the Board of Directors, a
copy of which shall be delivered to the Indemnitee; or (ii) if a Change in
Control shall not have occurred, (A)(1) by the Board of Directors of the
Company, by a majority vote of Disinterested Directors (as hereinafter defined)
even though less than a quorum, or (2) by a committee of Disinterested Directors
designated by majority vote of Disinterested Directors, even though less than a
quorum, or (B) if there are no such Disinterested Directors or, even if there
are such Disinterested Directors, if the Board of Directors, by the majority
vote of Disinterested Directors, so directs, by Independent Counsel in a written
opinion to the Board of

-2-



--------------------------------------------------------------------------------



 



Directors, a copy of which shall be delivered to the Indemnitee. Such
Independent Counsel shall be selected by the Board of Directors and approved by
the Indemnitee. Upon failure of the Board of Directors to so select, or upon
failure of the Indemnitee to so approve, such Independent Counsel shall be
selected by the Chancellor of the State of Delaware or such other person as the
Chancellor shall designate to make such selection. Such determination of
entitlement to indemnification shall be made not later than 45 days after
receipt by the Company of a written request for indemnification. If the person
making such determination shall determine that the Indemnitee is entitled to
indemnification as to part (but not all) of the application for indemnification,
such person shall reasonably prorate such part of indemnification among such
claims, issues or matters. If it is so determined that Indemnitee is entitled to
indemnification, payment to Indemnitee shall be made within ten days after such
determination.
     6. Presumptions and Effect of Certain Proceedings. (a) In making a
determination with respect to entitlement to indemnification, the Indemnitee
shall be presumed to be entitled to indemnification hereunder and the Company
shall be required to make any showing necessary to the making of any
determination contrary to such presumption.
     (b) If the Board of Directors, or such other person or persons empowered
pursuant to Section 5 to make the determination of whether Indemnitee is
entitled to indemnification, shall have failed to make a determination as to
entitlement to indemnification within 45 days after receipt by the Company of
such request, the requisite determination of entitlement to indemnification
shall be deemed to have been made and the Indemnitee shall be absolutely
entitled to such indemnification, absent actual fraud in the request for
indemnification or a prohibition of indemnification under applicable law. The
termination of any action, suit, investigation or proceeding covered by
Section 2 hereof by judgment, order, settlement or conviction, or upon a plea of
nolo contendere or its equivalent, shall not, of itself adversely affect the
rights of the Indemnitee to indemnification, except as may be provided herein.
     7. Advancement of Expenses. All reasonable Expenses actually incurred by
the Indemnitee in connection with any threatened or pending action, suit or
proceeding shall be paid by the Company in advance of the final disposition of
such action, suit or proceeding, if so requested by the Indemnitee, within
20 days after the receipt by the Company of a statement or statements from the
Indemnitee requesting such advance or advances. The Indemnitee may submit such
statements from time to time. The Indemnitee’s entitlement to such Expenses
shall include those incurred in connection with any proceeding by the Indemnitee
seeking an adjudication or award in arbitration pursuant to this Agreement. Such
statement or statements shall reasonably evidence the Expenses incurred by the
Indemnitee in connection therewith and shall include or be accompanied by a
written affirmation by Indemnitee of Indemnitee’s good faith belief that
Indemnitee has met the standard of conduct necessary for indemnification under
the DGCL and an undertaking, executed personally by or on behalf of the
Indemnitee, to repay any such amounts if it is ultimately determined that the
Indemnitee is not entitled to be indemnified against such Expenses by the
Company pursuant to this Agreement or otherwise.
     8. Remedies of the Indemnitee in Cases of Determination not to Indemnify or
to Advance Expenses. In the event that a determination is made that the
Indemnitee is not entitled to indemnification hereunder or if the payment has
not been timely made following a

-3-



--------------------------------------------------------------------------------



 



determination of entitlement to indemnification pursuant to Sections 5 and 6, or
if Expenses are not advanced pursuant to Section 7, the Indemnitee shall be
entitled to a final adjudication in an appropriate court of the State of
Delaware or any other court of competent jurisdiction of the Indemnitee’s
entitlement to such indemnification or advance. Alternatively, the Indemnitee
may, at the Indemnitee’s option, seek an award in arbitration to be conducted by
a single arbitrator pursuant to the rules of the American Arbitration
Association, such award to be made within 60 days following the filing of the
demand for arbitration. The Company shall not unreasonably oppose the
Indemnitee’s right to seek any such adjudication or award in arbitration or any
other claim. Such judicial proceeding or arbitration shall be made de novo, and
the Indemnitee shall not be prejudiced by reason of a prior determination (if so
made) that the Indemnitee is not entitled to indemnification. If a determination
is made or deemed to have been made pursuant to the terms of Section 5 or
Section 6 hereof that the Indemnitee is entitled to indemnification, the Company
shall be bound by such determination and shall be precluded from asserting that
such determination has not been made or that the procedure by which such
determination was made is not valid, binding and enforceable. The Company
further agrees to stipulate in any such court or before any such arbitrator that
the Company is bound by all the provisions of this Agreement and is precluded
from making any assertions to the contrary. If the court or arbitrator shall
determine that the Indemnitee is entitled to any indemnification hereunder, the
Company shall pay all reasonable Expenses actually incurred by the Indemnitee in
connection with such adjudication or award in arbitration (including, but not
limited to, any appellate proceedings).
     9. Notification and Defense of Claim. Promptly after receipt by the
Indemnitee of notice of the commencement of any action, suit or proceeding, the
Indemnitee will, if a claim in respect thereof is to be made against the Company
under this Agreement, notify the Company in writing of the commencement thereof;
but the omission to so notify the Company will not relieve the Company from any
liability that it may have to the Indemnitee under this Agreement or otherwise,
except to the extent that the Company may suffer material prejudice by reason of
such failure. Notwithstanding any other provision of this Agreement, with
respect to any such action, suit or proceeding as to which the Indemnitee gives
notice to the Company of the commencement thereof:
     (a) The Company will be entitled to participate therein at its own expense.
     (b) Except as otherwise provided in this Section 9(b), to the extent that
it may wish, the Company, jointly with any other indemnifying party similarly
notified, shall be entitled to assume the defense thereof with counsel
reasonably satisfactory to the Indemnitee. After notice from the Company to the
Indemnitee of its election to so assume the defense thereof, the Company shall
not be liable to the Indemnitee under this Agreement for any legal or other
Expenses subsequently incurred by the Indemnitee in connection with the defense
thereof other than reasonable costs of investigation or as otherwise provided
below. The Indemnitee shall have the right to employ the Indemnitee’s own
counsel in such action or lawsuit, but the fees and Expenses of such counsel
incurred after notice from the Company of its assumption of the defense thereof
shall be at the expense of the Indemnitee unless (i) the employment of counsel
by the Indemnitee has been authorized in writing by the Company, (ii) the
Indemnitee shall have

-4-



--------------------------------------------------------------------------------



 



reasonably concluded that there may be a conflict of interest between the
Company and the Indemnitee in the conduct of the defense of such action and such
determination by the Indemnitee shall be supported by an opinion of counsel,
which opinion shall be reasonably acceptable to the Company, or (iii) the
Company shall not in fact have employed counsel to assume the defense of the
action, in each of which cases the fees and Expenses of counsel shall be at the
expense of the Company. The Company shall not be entitled to assume the defense
of any action, suit or proceeding brought by or on behalf of the Company or as
to which the Indemnitee shall have reached the conclusion provided for in clause
(ii) above.
     (c) The Company shall not be liable to indemnify the Indemnitee under this
Agreement for any amounts paid in settlement of any action or claim effected
without the Company’s written consent, which consent shall not be unreasonably
withheld. The Company shall not be required to obtain the consent of Indemnitee
to settle any action or claim which the Company has undertaken to defend if the
Company assumes full and sole responsibility for such settlement and such
settlement grants Indemnitee a complete and unqualified release in respect of
potential liability.
     (d) If, at the time of the receipt of a notice of a claim pursuant to this
Section 9, the Company has director and officer liability insurance in effect,
the Company shall give prompt notice of the commencement of such proceeding to
the insurers in accordance with the procedures set forth in the respective
policies. The Company shall thereafter take all necessary or desirable action to
cause such insurers to pay, on behalf of the Indemnitee, all amounts payable as
a result of such proceeding in accordance with the terms of the policies.
     10. Other Right to Indemnification. The indemnification and advancement of
Expenses provided by this Agreement are cumulative, and not exclusive, and are
in addition to any other rights to which the Indemnitee may now or in the future
be entitled under any provision of the Bylaws or Certificate of the Company, any
vote of stockholders or Disinterested Directors, any provision of law or
otherwise. Except as required by applicable law, the Company shall not adopt any
amendment to its Bylaws or Certificate the effect of which would be to deny,
diminish or encumber the Indemnitee’s right to indemnification under this
Agreement.
     11. Director and Officer Liability Insurance. The Company shall, from time
to time, make the good faith determination whether or not it is practicable for
the Company to obtain and maintain a policy or policies of insurance with
reputable insurance companies providing the officers and directors of the
Company with coverage for losses from wrongful acts, or to ensure the Company’s
performance of its indemnification obligations under this Agreement. Among other
considerations, the Company will weigh the costs of obtaining such insurance
coverage against the protection afforded by such coverage. In the event the
Company maintains directors’ and officers’ liability insurance, the Indemnitee
shall be named as an insured in such manner as to provide the Indemnitee the
same rights and benefits as are accorded to the most favorably insured of the
Company’s officers or directors. However, the Company agrees that the provisions
hereof shall remain in effect regardless of whether liability or other insurance

-5-



--------------------------------------------------------------------------------



 



coverage is at any time obtained or retained by the Company; except that any
payments made to, or on behalf of, the Indemnitee under an insurance policy
shall reduce the obligations of the Company hereunder. Notwithstanding the
foregoing, the Company shall have no obligation to obtain or maintain such
insurance if the Company determines in good faith that such insurance is not
reasonably available, if the premium costs for such insurance are
disproportionate to the amount of coverage provided or if the coverage provided
by such insurance is limited by exclusions so as to provide an insufficient
benefit.
     12. Spousal Indemnification. The Company will indemnify the Indemnitee’s
spouse to whom the Indemnitee is legally married at any time the Indemnitee is
covered under the indemnification provided in this Agreement (even if Indemnitee
did not remain married to him or her during the entire period of coverage)
against any pending or threatened action, suit, proceeding or investigation for
the same period, to the same extent and subject to the same standards,
limitations, obligations and conditions under which the Indemnitee is provided
indemnification herein, if the Indemnitee’s spouse (or former spouse) becomes
involved in a pending or threatened action, suit, proceeding or investigation
solely by reason of his or her status as Indemnitee’s spouse, including, without
limitation, any pending or threatened action, suit, proceeding or investigation
that seeks damages recoverable from marital community property, jointly-owned
property or property purported to have been transferred from the Indemnitee to
his/her spouse (or former spouse). The Indemnitee’s spouse or former spouse also
shall be entitled to advancement of Expenses to the same extent that Indemnitee
is entitled to advancement of Expenses herein. The Company may maintain
insurance to cover its obligation hereunder with respect to Indemnitee’s spouse
(or former spouse) or set aside assets in a trust or escrow fund for that
purpose.
     13. Intent. This Agreement is intended to be broader than any statutory
indemnification rights applicable in the State of Delaware and shall be in
addition to any other rights Indemnitee may have under the Company’s
Certificate, Bylaws, applicable law or otherwise. To the extent that a change in
applicable law (whether by statute or judicial decision) permits greater
indemnification by agreement than would be afforded currently under the
Company’s Certificate, Bylaws, applicable law or this Agreement, it is the
intent of the parties that Indemnitee enjoy by this Agreement the greater
benefits so afforded by such change.
     14. Attorney’s Fees and Other Expenses to Enforce Agreement. In the event
that the Indemnitee is subject to or intervenes in any proceeding in which the
validity or enforceability of this Agreement is at issue or seeks an
adjudication or award in arbitration to enforce the Indemnitee’s rights under,
or to recover damages for breach of, this Agreement the Indemnitee, if he/she
prevails in whole or in part in such action, shall be entitled to recover from
the Company and shall be indemnified by the Company against any actual expenses
for attorneys’ fees and disbursements reasonably incurred by the Indemnitee.
     15. Effective Date. The provisions of this Agreement shall cover claims,
actions, suits or proceedings whether now pending or hereafter commenced and
shall be retroactive to cover acts or omissions or alleged acts or omissions
which heretofore have taken place. The Company shall be liable under this
Agreement, to the extent specified in Section 2 hereof, for all acts and
omissions of the Indemnitee while serving as a director and/or officer,
notwithstanding the termination of the Indemnitee’s service, if such act was
performed or omitted to be performed during the term of the Indemnitee’s service
to the Company.

-6-



--------------------------------------------------------------------------------



 



     16. Duration of Agreement. This Agreement shall survive and continue even
though the Indemnitee may have terminated his/her service as a director,
officer, employee, agent or fiduciary of the Company or as a director, officer,
partner, employee, agent or fiduciary of any other entity, including, but not
limited to another corporation, partnership, limited liability company, employee
benefit plan, joint venture, trust or other enterprise or by reason of any act
or omission by the Indemnitee in any such capacity. This Agreement shall be
binding upon the Company and its successors and assigns, including, without
limitation, any corporation or other entity which may have acquired all or
substantially all of the Company’s assets or business or into which the Company
may be consolidated or merged, and shall inure to the benefit of the Indemnitee
and his/her spouse, successors, assigns, heirs, devisees, executors,
administrators or other legal representations. The Company shall require any
successor or assignee (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company, by written agreement in form and substance reasonably
satisfactory to the Company and the Indemnitee, expressly to assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform if no such succession or assignment had
taken place.
     17. Disclosure of Payments. Except as required by any Federal or state
securities laws or other Federal or state law, neither party shall disclose any
payments under this Agreement unless prior approval of the other party is
obtained.
     18. Severability. If any provision or provisions of this Agreement shall be
held invalid, illegal or unenforceable for any reason whatsoever, (a) the
validity, legality and enforceability of the remaining provisions of this
Agreement (including, but not limited to, all portions of any Sections of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable) shall not in any way be affected or impaired thereby and (b) to
the fullest extent possible, the provisions of this Agreement (including, but
not limited to, all portions of any paragraph of this Agreement containing any
such provision held to be invalid, illegal or unenforceable, that are not
themselves invalid, illegal or unenforceable) shall be construed so as to give
effect to the intent manifest by the provision held invalid, illegal or
unenforceable.
     19. Counterparts. This Agreement may be executed by one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same Agreement.
     20. Captions. The captions and headings used in this Agreement are inserted
for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.
     21. Definitions. For purposes of this Agreement:

  (a)   “Change in Control” shall mean:

-7-



--------------------------------------------------------------------------------



 



  (i)   a “person” (as that term is used in Section 14(d)(2) of the Act) who
becomes the beneficial owner (as defined in Rule 13d-3 under the Act) directly
or indirectly of securities representing 40% or more of the combined voting
power for election of directors of the then outstanding securities of the
Company;     (ii)   the individuals who at the beginning of any period of two
consecutive years or less (starting on or after the date of this Agreement)
constitute the Company’s Board of Directors cease for any reason during such
period to constitute at least a majority of the Company’s Board of Directors,
unless the election or nomination for election of each new member of the Board
of Directors was approved in advance by vote of at least two-thirds of the
members of such Board of Directors then still in office who were members of such
Board of Directors at the beginning of such period;     (iii)   the consummation
of a sale or other disposition of all or substantially all of the assets of the
Company, other than a transaction (a) in which the Company’s voting securities
outstanding before the consummation of the transaction continue to represent,
either directly or indirectly, at least 50% of the voting power of the surviving
entity immediately after the transaction; (b) where at least 50% of the
directors of the surviving entity were directors of the Company at the time the
Board of Directors approved the transaction (or whose nominations or elections
were approved by at least two-thirds of the directors of the Company at such
time as the Board of Directors approved the transaction); and (c) after which no
person or group owns 30% or more of the voting power of the surviving entity,
unless such voting power is solely as a result of voting power held in the
Company prior to the consummation of the transaction;     (iv)   the
consummation by the Company of (a) a consolidation, merger, reorganization or
business combination, or (b) the acquisition of assets or stock in another
entity, in each case, other than a transaction: (i) in which the Company’s
voting securities outstanding before the consummation of the transaction
continue to represent, either directly or indirectly, at least 50% of the voting
power of the surviving entity immediately after the transaction; (ii) where at
least 50% of the directors of the surviving entity were directors of the Company
at the time the Board of Directors approved the transaction (or whose
nominations or elections were approved by at least two-thirds of the directors
of the Company at such time as the Board of Directors approved the transaction);
and (iii) after which no person or group owns 30% or more of the

-8-



--------------------------------------------------------------------------------



 



      voting power of the surviving entity, unless such voting power is solely
as a result of voting power held in the Company prior to the consummation of the
transaction; and     (v)   the shareholders approve a liquidation or dissolution
other than in connection with a transaction that is not a change in control in
accordance with Section 21(a)(iv) above.

     (b) “Disinterested Director” shall mean a director of the Company who is
not or was not a party to the action, suit, investigation or proceeding in
respect of which indemnification is being sought by the Indemnitee.
     (c) “Expenses” shall include all attorneys’ fees, retainers, court costs,
transcript costs, fees of experts, witness fees, travel expenses, duplicating
costs, printing and binding costs, telephone charges, postage, delivery service
fees, and all other disbursements or expenses incurred in connection with
prosecuting, defending, preparing to prosecute or defend, investigating or being
or preparing to be a witness in any threatened, pending or completed action,
suit or proceeding, whether civil, criminal, administrative or investigative in
nature, in each case to the extent reasonable.
     (d) “Independent Counsel” shall mean a law firm or a member of a law firm
that neither is presently nor in the past five years has been retained to
represent (i) the Company or the Indemnitee in any matter material to either
such party or (ii) any other party to the action, suit, investigation or
proceeding giving rise to a claim for indemnification hereunder. Notwithstanding
the foregoing, the term “Independent Counsel” shall not include any person who,
under the applicable standards of professional conduct then prevailing, would
have a conflict of interest in representing either the Company or the Indemnitee
in an action to determine the Indemnitee’s right to indemnification under this
Agreement.
     22. Entire Agreement, Modification and Waiver. This Agreement constitutes
the entire agreement and understanding of the parties hereto regarding the
subject matter hereof, and no supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by both parties hereto. No
waiver of any of the provisions of this Agreement shall be deemed or shall
constitute a waiver of any other provisions hereof (whether or not similar) nor
shall such waiver constitute a continuing waiver. No supplement, modification or
amendment of this Agreement shall limit or restrict any right of the Indemnitee
under this Agreement in respect of any act or omission of the Indemnitee prior
to the effective date of such supplement, modification or amendment unless
expressly provided therein.
     23. Notices. All notices, requests, demands or other communications
hereunder shall be in writing and shall be deemed to have been duly given if
(i) delivered by hand with receipt acknowledged by the party to whom said notice
or other communication shall have been directed or if (ii) mailed by certified
or registered mail, return receipt requested with postage prepaid, on the date
shown on the return receipt:

-9-



--------------------------------------------------------------------------------



 



  (a)   If to the Indemnitee to:        
 
       
 
       
 
    (b)   If to the Company, to:         Lodgian, Inc.
3445 Peachtree Road, N.E.
Suite 700
Atlanta, Georgia 30326
Attention: General Counsel         with a copy to:         King & Spalding LLP
1180 Peachtree Street
Atlanta, Georgia 30309
Attention: Alan J. Prince

or to such other address as may be furnished to the Indemnitee by the Company or
to the Company by the Indemnitee, as the case may be.
     24. Governing Law. The parties hereto agree that this Agreement shall be
governed by, and construed and enforced in accordance with, the laws of the
State of Delaware, applied without giving effect to any conflicts-of-law
principles.

-10-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the
day and year first above written.

              LODGIAN, INC.
 
       
 
  By    
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
            INDEMNITEE:
 
       
 
  By    
 
       
 
  Name:    
 
       

 